Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1, 3-9, 11-18 are now pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/22 has been entered.

 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (a) Claim 1 (and similarly for claims 9 & 17), reference to a “facial recognition candidate” and “facial recognition technique” lack proper antecedent basis within the specification; (b) claim 6 (and similarly for claim 14), reference to “height value” lacks proper antecedent basis within the specification; 



Claim Rejections - 35 USC § 112
Claims 6 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) For claim 6 (and similarly for claim 14), reference to a “physical characteristic is a particular height value” when referring to a “facial recognition” image, is misdescriptive, since it is not readily apparent how a “height value” can be determined from a “facial recognition” image, rendering the claim(s) indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (a) For claims 1, 9 & 17, reference to the language “determine a facial recognition candidate based on application of a facial recognition technique to image data, the facial recognition candidate corresponding to an individual captured within the image data,” constitutes new matter, as such “facial recognition candidate” and “facial recognition technique,” cannot be found within the confines of the originally filed specification.  Thus, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
Claim(s) 1, 3-4, 6-9, 11-12, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crandall et al. (USPGPUB 2016/0379046) (hereinafter “Crandall”).  
As per claim 1, Crandall is considered to teach an enterprise security system, as shown in at least FIGs. 1-5, comprising at least one processor, e.g., 50 (para [0005]; [0008]; [0014]), configured to: determine a facial recognition candidate based on application of a facial recognition technique (send to 60; FIG. 2) to image data, e.g., “snapshot” or “digital image” (see para [0039]), the facial recognition candidate corresponding to an individual captured within the image data (para [0041], [0043]); select a physical characteristic from a profile associated with the facial recognition candidate, i.e., (see Fig. 5; para [0045]); and determine, based on the image data, that the facial recognition candidate possesses the physical characteristic within the profile, e.g., “In a preferred embodiment, the local application 20 has a crowd analytics SDK 280 which sends the snapshot along with analytics algorithms to a crowd analytics API (application programming interface) 300, which is a service which then analyzes the faces of a crowd of individuals in the snapshot and provides demographic data about the subject of a snapshot. Preferably, the crowd analytics API 300 will provide data about the subject to the view API 310 such as age, race, gender, or other demographic category to the view API 310. For example, the crowd analytics API can analyze a snapshot in accordance with the provided analytics algorithms and determine the average age, emotional state, ethnicity, etc. of the crowd of individuals.” (see para [0045]).
As per claim 3, Crandall is further considered to teach one or more surveillance cameras, e.g., 30, for capturing the image data (see para [0033]; FIG. 5).
As per claim 4, Crandall is further considered to teach the at least one processor is configured to select the physical characteristic from the profile within an employee database, e.g., 70, 80 (and para [0046]) including demographic profiles of one or more employees, i.e., API 300 provides demographic data (including age, race, gender, emotional state, ethnicity, etc.) about the subject of a snapshot (para [0045]).
As per claim 6, Crandall, in so far as the claim is definite and understood with respect to 112(b) (see rejection, supra), is further considered to encompass wherein the physical characteristic is a particular height value, e.g., size/height of a facial feature, and to determine that the facial recognition candidate possesses the physical characteristic within the profile, the at least one processor is configured to determine that the facial recognition candidate matches the particular height value based on the image data (para [0045]-[0046]).
As per claim 7, Crandall is further considered to teach the at least one processor is configured to determine that the facial recognition candidate matches the particular age value based on the image data, i.e., API 300 provides demographic data (including age, race, gender, emotional state, ethnicity, etc.) about the subject of a snapshot (para [0045]).
As per claim 8, Crandall is further considered to teach the at least one processor is configured to determine that the facial recognition candidate matches the particular gender value based on the image data, i.e., API 300 provides demographic data (including age, race, gender, emotional state, ethnicity, etc.) about the subject of a snapshot (para [0045]).
As method claims 9, 11-12, 14-16 directly correspond to the system of claims 1, 3-4, 6-8, respectively, these claims are fully encompassed and rejected by the system, as described, supra.
As claim 17 is directed only to a non-transitory computer readable device and directly corresponds to the system as recited in claim 1, claim 17 is fully encompassed and rejected by the system, as described, supra.

Claim Rejections - 35 USC § 103
Claim 5, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crandall in view of Madzhunkov et al. (USP 2019/0147676) (hereinafter “Madzhunkov”).  For a description of Crandall, see the rejection, supra.  
For claim 5 (and similarly for claims 13 & 18), the system of Crandall does not specifically determine access to individual(s) to a secure location when the facial recognition candidate possesses the physical characteristic(s).
Madzhunkov, in the same field of endeavor of facial recognition, describes a system that allows employees access throughout a building with proper authorization (see FIG. 6; para [0111], [0114]).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have allowed employee access into a secure location of a building in the system/method of Crandall, with proper credentials and after analysis by facial recognition, in order to prevent unauthorized access to secure areas, as was commonly known in this art, and as taught by Madzhunkov.
Claims 13 & 18 directly correspond to the feature(s) in claim 5, and thus are rejected under the same grounds and rationale.

Response to Arguments
Applicant's arguments with respect to claims 1, 3-9, 11-18 have been considered but are moot because the arguments do not apply to any of the rejections being applied in the current Office Action.  In view of the amended claims, newly cited references to Crandall and Madzhunkov, have been utilized in the rejection(s), as set forth, supra,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
August 8, 2022